Case 0:19-cv-61430-AHS Document 49 Entered on FLSD Docket 01/07/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 In the matter of: Civil Case Transfers to
                                      District Judge Raag Singhal
                                         !




  SOHO Ocean Resort TRS LLC v. Rutois,                           No; 19-61335
  Belin v. Health Insurance Innovations, Inc .•                  No. 19--61430
  Satzv. Educational Credit Management Corp ..                   No. 19-62230
  Fromer v. Hartford Ins. Co. of the Midwest.                    No. 19-62271
  Koran v. Dollar Tree Stores.                                   No. 19-62346 .
  Sonohm Licensing, LLC v. GNJ Manufacturing, Inc .•             No. 19-62367
  Edinburg v. Target Corp .•                                     No. 19-62870
  Rios v. The Law Offices of Mitchell D. Bluhm & Assoc .•        No. 19-62061
  Rapid Auto Loans v. Ideal Corporate Funding, Inc .•            No. 19-62475
  Rodriguez v. Kiernan,                                          No. 19-62128
  United States v. Cerejo.                                       No. 19-62268
  Barberi v. Public Storage,                                     No. 19-62172.
  Johnson v. Miami Beach,                                        NQ. 18-23925
  Mentone Solutions, LLC v. BLU Products, Inc .•                 No. 19-24453
  Molina v. Provident Life & Accident Insurance Co.,             No, 18-24413
                       \




                                    ORDER OF REASSIGNMENT

          The above-styled cases have been selected by the Clerk of Court utilizing a random selection

  procedure to insure the fair and impartial reassignment of cases from the undersigned

  District Judge to the newly appointed District Judge Raaj Singhal.

          Prior to executing this Order, the undersigned has reviewed the files and in accordance with

  the policy established by the Judges of the Southern District of Florida (See Internal Operating

  Procedures, Section 2.05.03 -2.05.04), it is hereby

          ORDERED that the above-styled actions are hereby REASSIGNED to the calendar of the

  · Honorable Raaj Singha! as o f ~ 6))0) '--!'or all further proceedings. It is further

          ORDERED that all pleG:gs here~fter filed shall bear the assigned case number followed by
Case 0:19-cv-61430-AHS Document 49 Entered on FLSD Docket 01/07/2020 Page 2 of 2




   the initials AHS in lieu of the present initials.        .                         r   1
                                                                                              -



  _ • DONE and ORDERED at ~ : Florida, in Chambers this {, day o f ~ , 2~<0


                                                                    .   ,.,✓
                                                                          ,-,·   ,g
                                                                                      .
                                                       _FEDERI~.
                                                       UNITED,..,/S.T~TES DISTRICT JUDGE
   c: All counsel of record/pro se parties                  /
